Citation Nr: 1626701	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the March 17, 1987 decision of the Board of Veterans' Appeals (Board) which denied entitlement to service connection for residuals of a head injury.

2. Whether there was (CUE) in the March 13, 2007 decision of the Board which denied entitlement to service connection for residuals of a head injury.


REPRESENTATION

Moving Party represented by:  Douglas Sullivan, Attorney




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  The Veteran died in January 2009.  The Moving Party is his surviving spouse and served as his custodian prior to his death.

This matter is before the Board as an original action on a motion made in June 2015, in which the Moving Party alleged CUE in the Board decisions of March 17, 1987 and March 13, 2007, both of which denied entitlement to service connection for residuals of a head injury.  

The Moving Party had requested an opportunity to appear at a hearing before the Board, a motion which was denied in an Interlocutory Order which accompanies this decision, for reasons explained more fully in the Order. 


FINDINGS OF FACT

1. In March 1987, the Board denied entitlement to service connection for residuals of a head injury.

2. In March 2007, the Board again denied entitlement to service connection for residuals of a head injury.

3. The March 1987 and March 2007 Board decision were consistent with and reasonably supported by the evidence of record and existing legal authority and do not contain error on which reasonable minds could not differ which would have manifestly changed the outcome of the claims of service connection for residuals of head injury.


CONCLUSIONS OF LAW

1. The March 17, 1987 Board decision that denied entitlement to service connection for residuals of a head injury did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).

2. The March 13, 2007 Board decision that denied entitlement to service connection for residuals of a head injury did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

CUE Under 38 U.S.C.A. § 7111

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A motion requesting review under this statute may be filed at any time after the underlying decision is made.  38 C.F.R. § 20.1404(c).  

The provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To establish CUE, the moving party must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b).  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  Id.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Facts

In this case, the Moving Party's representative made the motion in June 2015, asserting that CUE was present in both the March 17, 1987 and the March 13, 2007 Board decisions which denied service connection for residuals of a head injury.  The occasion for the raising of the CUE claim is based in large part on a subsequent Board decision in April 2012, which granted service connection for the cause of the Veteran's death, namely, residuals of a head injury claimed to have been incurred in service.

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111(a).  A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404(a).  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  Id.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Id.  

The June 2015 claim of CUE submitted by the Moving Party's attorney contains all of the relevant information, including identifying the Board decisions alleged to contain CUE and the grounds for those allegations.  Consequently, the Board finds that the Moving Party has met the threshold pleading requirement of 38 C.F.R. § 20.1404(a).  Specifically, the Moving Party asserts that both the March 1987 and the March 2007 Board decisions erred by not considering "the April 15, 1975 service treatment record, a record that reported a left head injury while in service."  

As discussed in more detail below, the Board also finds that the Moving Party has set forth the allegations in this matter in sufficient specificity in the claim.  Inasmuch as CUE is alleged to be present in two separate Board decisions on the same claim, the CUE motion as to each decision will be addressed on the merits.

March 17, 1987 Decision

The March 1987 Board decision at issue denied entitlement to service connection for encephalomalacia with dementia, convulsive disorder, aphasia, and ataxia, all claimed as residuals of a head injury in service.  The Board cited as a basis for the denial the Veteran's service treatment records, noting that that they did not contain any documentation of a head injury in service.  The Board considered the statement provided by a buddy of the Veteran, E.E., regarding an altercation in Korea which resulted in injury to both the Veteran and his friend.  Also of record was the Moving Party's statement and notice of disagreement submitted in July 1986, along with a service treatment record which she asserted showed the Veteran's injury in service.  Specifically, the July 1986 submission from the Moving Party noted that she had recently found service treatment records for the Veteran and was submitting them for consideration.  She cited a handwritten entry, dated "9 Aug 74" which read, "Lost Records.  Pt. said been in fight - Hurt (L) H---," noting that the last word was not fully legible but could have been "left hand."  She asserted that this record supported the statement of E.E. regarding the Veteran sustaining an injury to the left head and left hand.  

The page containing the service treatment record cited by the Moving Party has a date stamp from the VA Regional Office (RO) which contains two separate dates, November 3, 1983, and July 28, 1986, the same date as the notice of disagreement and the statement by the Moving Party.  Directly below the handwritten entry cited above is a blank line next to a date stamp of "15 Apr 1975" with a stamped entry below which is difficult to read because of incomplete ink transfer, but contains the letters "HE-IN-  --  -E----I-N" and, beneath that, "Program" and "Left" and "Right."  In light of a graphic printout dated 18 Apr 1975 on a separate sheet, the Board concludes that the entry refers to a hearing evaluation of the left and right ears conducted in April 1975 (and, indeed, the Moving Party in her July 1986 statement came to that conclusion as well).  

Other service treatment records that were included in the claims file at that time include the May 1976 service separation examination, which documented a normal head, face, neck, and scalp examination and a normal neurological examination.  The medical history form completed by the Veteran at the same time contained check marks in the "No" column with respect to complaints or a history of headaches, dizziness, head injury, epilepsy or fit, loss memory, periods of unconsciousness, and hospitalization.

It is the contention of the Moving Party that the Board erred in not applying the law correctly to the facts known at the time, by failing to consider an April 1975 service treatment record showing that the Veteran sustained an injury to the "left head" in service and that, had this record been considered, the outcome of the March 17, 1987 Board decision would have been manifestly different.  Upon review of the record as it existed at the time of the challenged Board decision, the Board finds that the April 1975 entry in the service treatment record, as cited by the Moving Party, was not included in the evidence.  Moreover, the statements of the Moving Party which were in evidence at the time of the March 1987 decision cite to an injury, likely to the left hand, as shown in the handwritten note dated 9 August 1974, illustrating that the facts, as known by the Moving Party, did not include an April 1975 entry about a head injury.

Inasmuch as the entry cited by the Moving Party in the CUE claim with respect to the Board's March 17, 1987 decision was not in evidence at that time, the Board must conclude that CUE with respect to that decision has not been shown.  Specifically, the facts as known at that time did not establish that the Veteran had sustained a head injury in service, and the medical evidence contained in the service treatment records was against such a conclusion.  Since the record on which the claim of error is based was not of record, the elements of CUE are not demonstrated.  38 U.S.C.A. § 7111.  Moreover, even if the specific document to which the claimant has called attention to was in fact of record at the time of the March 1987 decision, this would not compel a finding of CUE.  It would indicate that the correct facts were misunderstood; however, it cannot be found that such misunderstanding manifestly changed the outcome.  Indeed, in light of the findings on separation, and the absence of relevant complaints reported by the Veteran at that time, reasonable minds could differ as to whether the in-service injury was chronic or resolved prior to separation- the matter is not undebatable but rather involves a weighing of facts, which does not amount to CUE.   

March 13, 2007 Decision

The March 2007 Board decision at issue denied service connection for residuals of a head injury, citing as the basis for the decision the fact that service treatment records did not show any treatment in service for a head injury of any kind.  The Board acknowledged the statements of E.E. regarding the altercation in service, but found them unpersuasive.  The Board also considered testimony and written statements offered by the Veteran's treating physicians with respect to his head injury were of decreased probative value because they were based on an assumption of a head injury in service which was not supported by the service treatment records.  The March 2007 decision did not reference the April 15, 1975 entry in the service treatment records cited by the Moving Party and it is unclear whether this entry was reviewed or considered at that time.

The claims file as presently constituted consists of an electronic record, maintained in the Veterans Benefit Management System (VBMS) program, which contains an electronically scanned copy of every document in the paper claims file and every document submitted since the inception of the electronic record.  Entries are organized chronologically, with a date assigned which is typically based on the stamped date of receipt of the document by VA.  

The entry cited by the Moving Party as the basis for the Board's error is located on a page of service treatment records submitted to VA by the Moving Party, which VBMS shows a receipt date of October 24, 1997.  No other documents are shown in VBMS as being received on that date and no date stamp is shown on the scanned page associated with that date.  However, barring any evidence to the contrary, the Board will accept for purposes of the discussion here that the document was first received by VA in October 1997 and would therefore have been of record at the time of the March 2007 Board decision.  

The first reference to that entry in the record was in a written submission from the Moving Pary received in March 2010, along with a copy of the record on which the Moving Party had written "Head Injury while in Service."  The Moving Party's written statement specifically addressed entry, identifying it as being from "April 15, 1973 [sic]" and noted that it read "Left Head injury 4 days med."  The Moving Party noted that this related to the Veteran having been in a fight, although she misread or miswrote the date as 1973, prior to the Veteran's service entry, rather than 1975.

For purposes of the remainder of the discussion here, the Board feels that a clear description of the page of service treatment records at issue is warranted.  The page contains a narrow date column on the left hand side of the page and a wider column containing entries pertaining to treatment and complaints.  The first entry is dated "3 Dec A.M." and occupies 4 lines with references complaints about urethral discharge and burning on urination.  The second entry is dated "4 Dec (19)73" with a stamp for "Derm Cl." and occupies approximately 9 lines with reference so pus cells and testing for sexually transmitted diseases.  Directly below that is an entry dated "4 Dec A.M.", occupying 4 lines stating "No reson [sic] for profile. (wants it for V.D.)(N.A.).  Directly beneath that is a handwritten single-line entry marked "9 Aug (1974)" stating "Lost Records.  Pt. said to been [sic] in fight - Hurt (L) H---."  And directly beneath that entry is a date stamp of "15 Apr 1975" with a handwritten sentence reading "Left Head injury 4 days med."  Directly below that is a partially-legible stamped entry occupying 4 lines reading "HE-IN-  --  -E----I-N" and, beneath that, "Program," and under that "Left" and "Right." 

The most critical aspect of this description, in the Board's view, is that this page, with the exception of the single sentence on which this entire matter hinges, is otherwise an exact duplicate of the page previously described above containing the entry from "9 August (19)74" and the apparent hearing evaluation of "15 Apr(il) 1975."  It is not within the scope of the Board's consideration of the CUE claim to speculate as to how, when, or by whom the critical sentence was added to the page in question, but the Board must nonetheless conclude that at some point an alteration was made to the original document.  As discussed above, the original document, without the single sentence reference to a "left head injury" or "4 days med," was of record in March 1987, and the altered document was apparently received by VA and of record prior to the March 2007 Board decision.

As set forth above, in order to prove that a Board decision contained CUE, three elements must be established: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. at 71 (2008).  The question presently before the Board, then, is whether the inclusion in the record of an apparently altered service treatment record was sufficient to result in CUE in the decision denying benefits.  In answering this question, the Board must also consider what constitutes that element of the record which is termed a "fact."  

The dictionary defines the word "fact" as follows: 

1. Knowledge or information based on real occurrences.  2a. Something demonstrated to exist or known to have existed.  b. A real occurrence: event.  c. Something believed to be true or real.  3. The aspect of a case at law comprising events determined by evidence as distinguished from interpretation of law.  b. A crime.

See Webster's New Collegiate Dictionary, 3rd edition (2005), p. 409.  Depending on the specific definition chosen, then, the service treatment record entry regarding "Left Head injury.  4 days med" could be considered a fact, because it relates to something which the Moving Party appears to have believed to be true or real and which the medical experts of record also accepted as true or real in rendering the opinions on which service connection for residuals of head injury as the cause of death was ultimately granted in April 2012. 

Accepting the entry regarding the head injury as a fact, then, and accepting the date of receipt as October 1997, the Board concludes that the facts known at the time were before the adjudicator.  The question then becomes whether an error was made in the decision, based on these facts, which resulted in a manifestly different outcome than would have ensued had the error not been made.  The Board concludes that no such error has been demonstrated.

Specifically, if the fact of the April 15, 1975 entry regarding left head injury had been explicitly considered in the Board decision of March 13, 2007 it would, of necessity, have been weighed along with the other evidence of record which was explicitly considered.  The evidence explicitly considered, as already discussed, included the statements and testimony by E.E. regarding a fight he and the Veteran were involved in during service and those of the Moving Party regarding the Veteran's reports of a head injury and his medical history since service.  Also considered were service treatment records including the August 1974 statement of lost records and of the Veteran being involved in a fight, the service separation examination showing no abnormalities, and the medical opinions of the Veteran's treating physicians and a VA social worker that the Veteran's health problems were the result of a head injury sustained in service.  The March 2007 Board decision found the medical evidence and testimony to not be persuasive, because there was no evidence of treatment in service on which to base the conclusions and opinions put forth by the medical experts.  There is no mechanism by which it can now be determined what evidentiary weight the Board would have assigned to the additional entry had it been explicitly considered.

In determining whether CUE has been shown, the Board must determine whether the outcome being challenged was such that reasonable minds could not differ in finding it to have been made in error.  38 C.F.R. § 20.1403(a).  In this case, especially in light of the fact that there are two different versions of the service treatment records, including one which has been altered to show a "Left Head injury.  4 days med," the Board finds that reasonable minds could indeed differ as to ultimate outcome of the question of service connection for residuals of a head injury.  As such, the Board cannot conclude that there was an outcome-determinative error made in the March 13, 2007 Board decision.  

For the foregoing reasons, none of the Moving Party's contentions establish that there was CUE in the Board's March 1987 or March 2007 decisions, and the Moving Party's CUE motion must therefore be denied.  The benefit of the doubt rule is not applicable here.  38 C.F.R. § 20.1411(a).


ORDER

The motion alleging CUE in the March 17, 1987 decision of the Board denying entitlement to service connection for residuals of a head injury is denied.

The motion alleging CUE in the March 13, 2007 decision of the Board denying entitlement to service connection for residuals of a head injury is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


